Citation Nr: 0941650	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for a left wrist 
ganglionectomy scar from October 30, 2002?

2.  What evaluation is warranted for a low back strain with 
mechanical low back pain, narrowing of the posterior part of 
the L5-S1 disc space, and an enlarged L5 transverse process 
from October 30, 2002?

3.  What evaluation is warranted for a left eye pterygium 
from September 30, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the Waco, RO.  
A copy of the transcript is of record.

In September 2007, the claims were remanded for additional 
development.  They are again before the Board for appellate 
review.

The record raises the claim of entitlement to service 
connection to a left eye cataract, secondary to a left eye 
pterygium.  See June 2005 and March 2009 VA examinations 
diagnosing a left eye cataract, secondary to beta radiation.  
The Veteran received beta radiation after his second 
pterygium surgery to prevent the recurrence of pterygium.  
This claim, however, is not currently developed for appellate 
review, and it is referred to the RO for development and 
adjudication.


FINDINGS OF FACT

1.  The Veteran's left wrist ganglionectomy scar does not 
limit left wrist function.

2.  From October 30, 2002 to September 25, 2003, the 
Veteran's low back strain was not productive of a slight 
limitation of motion.

3.  From September 26, 2003 to June 12, 2005, the Veteran's 
low back strain was not productive of a slight limitation of 
range of motion, or by evidence of forward flexion less than 
85 degrees, or a combined range of motion of the 
thoracolumbar spine less than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or a vertebral body fracture 
with a loss of 50 percent or more of the height.

4.  From June 13, 2005 to March 15, 2009, the Veteran's low 
back strain was not productive of a moderate limitation of 
motion, or forward flexion less than 60 degrees, a combined 
range of motion of the thoracolumbar spine less than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

5.  Since March 16, 2009, the Veteran's low back strain has 
not been productive of unfavorable ankylosis of the entire 
thoracolumbar spine.

6.  Since September 30, 2002, the Veteran's corrected vision 
in the left eye has not been 20/50 or worse.


CONCLUSIONS OF LAW

1.  From October 30, 2002, the Veteran's left wrist 
ganglionectomy scar has not met the criteria for a 
compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7 (2009); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2009).

2.  From October 30, 2002 to June 12, 2005, the Veteran's low 
back strain did not meet the criteria for a compensable 
evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2009); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

3.  From June 13, 2005 to March 15, 2009, the Veteran's low 
back strain did not meet the criteria for an evaluation in 
excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5237; 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

4.  Since March 16, 2009, the Veteran's low back strain has 
not met the criteria for an evaluation in excess of 40 
percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107;  38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237; 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

5.  Since September 30, 2002, the Veteran's left eye 
pterygium has not met the criteria for a compensable 
evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107;  38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7; 38 C.F.R. § 4.84a, 
Diagnostic Code 6034 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned for 
each claim, the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Scar

The Veteran had a left wrist ganglion excised twice in the 
1980's and again in October 1992.  His separation examination 
noted a one-inch scar to the exterior surface of the left 
hand.  The Veteran is right handed.

Scars rated under Diagnostic Code 7805 are to be rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2008).  The Board notes that in 
October 2008, the scar regulations changed, however, the new 
regulations apply to all applications for benefits received 
by VA on or after October 23, 2008.  As the Veteran's 
application was received in October 2002, consideration only 
under the old regulations applies.

Under Diagnostic Code 5215, covering limitation of motion of 
the wrist, a 10 percent rating is warranted when palmar 
flexion is limited in line with the forearm or dorsiflexion 
less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2008).

At a June 2005 VA examination, the Veteran reported some 
stiffness in his wrist but did not complain of pain.  He 
denied periods of joint flare-up and episodes of dislocation 
or recurrent subluxation.  No brace was worn.  His occupation 
was not affected by the left wrist disorder, and he had not 
lost any time for work.  There were no symptoms of 
inflammatory arthritis.  A physical examination showed volar 
flexion slightly limited from zero to 30 degrees.  
Dorsiflexion was full, from zero to 70 degrees, with no pain.  
Radial deviation was to 20 degrees, and ulnar deviation was 
to 45 degrees, all without pain.  A volar ganglion was 
overlying the distal radial aspect of the wrist.  It was 
indurated one centimeter and measured 2.25 centimeters by 
1.50 centimeters.  It was non-tender, non-pulsatile, and non-
erythematous.  The scar was reportedly itchy.  No pain or 
instability was reported.  The scar did not appear to be 
deep.  No limitation of wrist motion due to the scar was 
presented, and the scar was non keloid.

At a March 2009 VA examination, the Veteran's reported a 
constant ache at the volar surface of the wrist.  The pain 
did not interfere with his work as a custodian.  The Veteran 
used no brace or assistive device.  He denied flare-ups, 
incoordination, excess fatigue, or lack of endurance.  The 
scar measured four centimeters over the dorsum of the left 
wrist and was nontender.  There was no tenderness to 
palpation of the ganglion cyst or the carpal bones.  The 
Veteran could volar flex and dorsiflex to 30 degrees.  He had 
20 degrees of ulnar and radial deviation, without pain.  With 
repetitive motion, there was no change.  There was no pain or 
limitation of motion on examination of the scar.  No 
disfigurement was found.  The scar was found not to affect 
the Veteran's employment.

As the Veteran's scar does not cause any limitation of left 
wrist motion, as the scar is neither tender nor adherent, and 
as the scar is stable, the Board finds that a compensable 
rating is not warranted. 

Lumbar Spine

In a December 2004 rating decision, the RO granted service 
connection for a low back strain, mechanical low back pain, 
narrowing of the posterior part of the disc space at L5-S1 
and enlarged L5 transverse process, and assigned a 
noncompensable evaluation, effective October 30, 2002.  The 
Veteran appealed the assignment of the noncompensable 
evaluation.  In August 2005, the RO increased the Veteran's 
evaluation to 10 percent, effective June 13, 2005.  The 
Veteran continued his appeal.  In an August 2009 rating 
decision, the RO granted a 40 percent evaluation, effective 
March 16, 2009.  

The general rating criteria for spinal disabilities under 38 
C.F.R. § 4.71a, were revised in September 2002 and September 
2003.  The Veteran's initial claim for entitlement to service 
connection was received on October 30, 2002, and the 
September 2002 changes were already in affect.  Because the 
Veteran's appeal occurred during the old and new regulations, 
the Board must analyze the evidence under those regulations.  
The new regulations do not apply to the period prior to their 
effective date.  Landgraf v. USI Film Products, 511 U.S. 244 
(1994).

Under the old regulations, a slight limitation of motion of 
the lumbar spine warranted a 10 percent rating, and a 
moderate limitation of motion warranted a 20 percent rating.  
A 40 percent evaluation was assigned for severe limitation of 
motion.

Although the words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule, the Schedule for Rating 
Disabilities provides some guidance by listing normal ranges 
of motion of the thoracolumbar spine for VA purposes to be 90 
degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 30 degrees of rotation.  See 38 C.F.R. § 
4.71a, Plate V (2009).  Although this designation of normal 
range of motion was included as part of the revised rating 
criteria, it is used here for guidance purposes.

When assigning a disability rating for musculoskeletal 
disabilities it is necessary to consider functional loss due 
to flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

The record shows that the Veteran has been diagnosed with 
lumbar degenerative disc disease; therefore, consideration 
under the Diagnostic Code for intervertebral disc syndrome 
also applies.  See 38 C.F.R. § 4.72, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  The 
provisions of Diagnostic Code 5293 in place at the time of 
the Veteran's application provided that intervertebral disc 
syndrome was to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  Diagnostic Code 5293 provided 
that a 10 percent evaluation was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  An evaluation of 20 percent was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
An evaluation of 60 percent was assigned for intervertebral 
disc syndrome with incapacitating episodes of at least six 
weeks during the past 12 months.

Note (1) to Code 5293 provided that, "an incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provided that when evaluating on the basis of chronic 
manifestations, the rater should evaluate orthopedic 
disabilities using criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
should be evaluated separately using criteria for the most 
appropriate neurologic diagnostic code or codes.

The general rating criteria for rating disabilities of the 
spine, were revised effective September 26, 2003.  The 
revised criteria include 38 C.F.R. § 4.71a, Diagnostic Code 
5243, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 
C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 10 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation requires forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  

There is no evidence of record for the period from October 
30, 2002 to June 12, 2005 showing any low back pain or 
symptoms.  The Veteran was scheduled for a VA examination in 
December 2004, but the notice was sent to an incorrect 
address.  The record shows that the Veteran did not inform 
the RO about his change of address.  He also did not submit 
any private medical evidence or identify any evidence 
documenting any treatment for a low back strain.  For these 
reasons, the Veteran's noncompensable rating for the period 
from October 30, 2002 to June 12, 2005 is appropriate.  

For the period from June 13, 2005 to March 15, 2009, the 
record shows that the Veteran is accurately rated at a 10 
percent evaluation.  At a June 2005 VA examination, the 
Veteran complained of lower back pain radiating into the back 
of his right leg and into the entire right foot.  He did not 
report flare-ups, and he had a normal gait.  The back pain 
was noted to affect his usual occupation in that he reported 
losing 30 to 45 days of work during the prior year.  A 
physical examination showed forward flexion from zero to 90 
degrees with pain from 70 to 90 degrees, extension from zero 
to 30 degrees with pain throughout, right and left lateral 
rotation to 30 degrees with pain throughout, and right and 
left lateral flexion to 30 degrees with pain throughout.  
Additional limitation following repetitive use was just a 
sensation of increased stiffness but with no further loss of 
motion.  The Veteran was tender in the paraspinous muscles 
bilaterally, in the lower lumbar spine, and over the 
posterior superior iliac spines bilaterally.  There was no 
muscle spasm.  Reflexes were 1+ with reinforcements 
bilaterally in the knee jerks and ankle jerks.  Straight-leg 
raising was negative to 90 degrees in the sitting position 
bilaterally.  Motor strength was 5 out of 5 in all lower 
extremity muscle groups and sensation was intact to sharp and 
dull in lower extremity dermatomes.  Repetitive motion caused 
increased pain but no additional limitation of motion.  The 
Veteran was diagnosed with myofascial back pain with no nerve 
root entrapment or irritation, and leg and calf pain on the 
right with no evidence of nerve entrapment by physical 
examination.  The Veteran's x-rays were normal.

A November 2005 primary care physician note showed that the 
Veteran was doing work around the house and developed a pain 
in his back.  Lumbar flexion was to 60 degrees with increased 
lumbar lordosis.  Straight leg raising was to 30 degrees with 
guarding.

At a December 2005 physician medicine rehab appointment, the 
Veteran complained of low back pain, stiffness, and sharp 
sensations with occasional radiation into the posterior 
aspect of both legs.  Weakness in the right leg reportedly 
occurred in November 2005.  In April 2006, the Veteran's low 
back pain was reported as "occasional" and described as a 
two out of 10 on the pain scale.  He reported stiffness and 
aching sensations, with occasional radiation into the 
posterior aspect of both legs.

At his June 2007 hearing, the Veteran reported working as a 
custodial engineer/janitor.  He noted that his job involved 
heavy labor.  He stated that over the last year and a half he 
had only missed three or four days due to his back.  The 
Veteran reported having muscle spasms approximately three or 
four times per month.

A CT scan of the lumbosacral spine showed lumbar degenerative 
disc disease with radicular symptoms.  See September 2007 CT 
scan.

During this period, the Board finds that the Veteran is 
appropriately rated at 10 percent.  At his VA examination, 
the Veteran's range of motion (with pain) was within the 10 
percent range.  While lumbar flexion was limited to 60 
degrees in November 2005, the record shows that the loss was 
a temporary exacerbation after working around the home.  This 
finding is supported by the April 2006 medical record and 
testimony at his hearing, where the Veteran only reported 
occasional pain of a two out of 10 on the pain scale and 
noted missing very few days of work due to his back.  During 
this time period, the preponderance of the evidence of record 
shows that the Veteran's range of motion and pain was most 
appropriately rated at a 10 percent evaluation. 

For the period since March 16, 2009, the Board finds that a 
40 percent evaluation is adequate for his low back 
disability.  At his March 2009 VA examination the Veteran 
reported constant daily pain.  No incapacitating episodes 
were reported in the last year.  He used a brace.  The 
Veteran had worked for the prior 12 years as a custodian and 
was able to perform his duties.  No flare-ups, 
incoordination, excess fatigue, or lack of endurance were 
found.  The appellant reported using a cane, but not at work.  
A physical examination showed that the Veteran walked with a 
slight limp.  There was some tenderness on palpation of the 
paraspinous muscles but no spasm.  Flexion was to 30 degrees 
with pain at 30 degrees.  Extension was to 15 degrees with 
pain.  Right and left flexion and rotation were 40 degrees 
without pain.  The Veteran had no reflexes in his knees and 
1+ reflexes in his ankles.  He had equal extensor hallucis 
longus muscle strength but with some decrease in intensity.  
No atrophy was found.  Straight leg raising was negative 
bilaterally.  There was no loss of pinprick sensation of the 
thighs, legs, or feet.  With repetitive motion, there was no 
change in the range of motion, coordination, fatigue, 
endurance, or pain level.  The Veteran was diagnosed with 
chronic lumbosacral strain.  The physician noted that 
although the Veteran had pain, there was no effect upon his 
employment.

The Veteran is appropriately rated at 40 percent for the 
period since March 16, 2009.  A higher rating is warranted if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  As the Veteran shows motion in each plane of lumbar 
motion the thoracolumbar spine is not ankylosed let alone 
unfavorably ankylosed.  Further, he did not have any reported 
flare-ups or increased pain on repetitive range of motion.  
His symptoms had no effect upon his employment.  For these 
reasons, the Board finds that a rating in excess of 40 
percent is not warranted for this period.

Regarding the Veteran's degenerative disc disease, the record 
shows that he has not experienced any incapacitating episodes 
as defined by the Diagnostic Code.  Therefore, the rating 
criteria for intervertebral disc syndrome do not result in a 
higher evaluation for the Veteran.



Left Eye

Pterygium is rated under Diagnostic Code 6034 and is 
evaluated based on loss of vision.  38 C.F.R. § 4.79, 
Diagnostic Code 6034.  A noncompensable rating is warranted 
under Diagnostic Code 6066, covering decreased visual acuity, 
when vision in both eyes as 20/40.  A 10 percent rating is 
assigned when the vision in one eye is 20/50 and vision in 
the other eye is 20/40 or 20/50.  38 C.F.R. § 4.79, 
Diagnostic Code 6066.  In December 2008, the eye regulations 
changed.  The new regulations, however, only apply to 
applications for benefits received by VA on or after December 
10, 2008.  As the Veteran's application was received in 
October 2002, only the old regulation applies.

After a thorough review of the record, the Board finds that 
the Veteran is not entitled to a compensable evaluation.  In 
June 2005, the Veteran's best corrected visual acuity of the 
left eye was 20/20 near with glasses and 20/30 far with 
glasses.  Some scarring of the left cornea was found, as well 
as a cataract in the left eye.  No obstruction to the central 
vision was found.  

A private examination in August 2005 showed the same results 
regarding the Veteran's best corrected visual acuity.  A 
moderate cataract was noted.  

At a VA examination in March 2009, the Veteran's best correct 
visual acuity in the left eye was 20/30 near and far, with 
glasses.  The Veteran was diagnosed with status-post 
pterygium surgery on the left, a left-eye cataract secondary 
to beta radiation, and glaucoma suspect.  The examiner noted 
that the Veteran had minimal scarring of the left cornea that 
did not interfere with his vision.  Employment was not 
adversely affected.

For these reasons, the Board finds that a compensable rating 
is not warranted.  The Veteran's best corrected vision in the 
left eye has not been worse than 20/30.  To warrant a 10 
percent rating, his corrected vision would have to be at 
least 20/50 in one eye.  Therefore, his claim for a 
compensable rating is denied.


Conclusion

The Veteran's disability picture during this term was not so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1).  The preponderance of the evidence shows that 
the Veteran's disabilities did not result in a marked 
interference with employment, or require frequent periods of 
hospitalization.  The current schedular criteria adequately 
compensate the Veteran for the current nature and extent of 
severity of the disabilities at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for referral for consideration of extraschedular rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  38 U.S.C.A. § 5107.


ORDER

For the period from October 30, 2002, a compensable rating is 
not warranted for a left wrist ganglionectomy scar, and the 
claim is denied.

For the period from October 30, 2002 to June 12, 2005, a 
compensable rating is not warranted for a low back strain 
with mechanical low back pain, narrowing of the posterior 
part of the L5-S1 disc space, and an enlarged L5 transverse 
process, and the claim is denied.

For the period from June 13, 2005 to March 15, 2009, an 
evaluation in excess of 10 percent is not warranted for a low 
back strain with mechanical low back pain, narrowing of the 
posterior part of the L5-S1 disc space, and an enlarged L5 
transverse process, and the claim is denied.

For the period since March 16, 2009, an evaluation in excess 
of 40 percent is not warranted for a low back strain with 
mechanical low back pain, narrowing of the posterior part of 
the L5-S1 disc space, and an enlarged L5 transverse process, 
and the claim is denied.

For the period since September 30, 2002, a compensable rating 
is not warranted for left eye pterygium, and the claim is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


